          Case 2:18-cr-00143-KJM Document 92 Filed 09/02/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     EVERADO CUADROS CAMPOS
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                  )   Case No. 2:18-cr-00143-KJM
11                                               )
              Plaintiff,                         )
12                                               )
      vs.                                        )   STIPULATION AND ORDER FOR
13                                               )   SUBSTITUTION OF PROPERTY BOND WITH
      EVERADO CUADROS CAMPOS                     )   CASH BOND
14                                               )
                                                 )
15            Defendant.                         )
                                                 )
16
             On August 10, 2020, this Court ordered the release of Mr. Campos from custody on
17
     August 11. CR 79, 80. His release was ordered on an unsecured bond in the amount of $20,000,
18
     co-signed by his uncle Francisco Carlon, to be placed on file by 12 noon on August 11.
19
     Additionally, this Court ordered a $3,000 secured bond, to be signed by Silvestre Picaz, to be
20
     signed and placed on file within two weeks.
21
             On August 11, undersigned counsel provided the co-signed $20,000 unsecured bond to
22
     the clerk of Court. Counsel and Mr. Carlon escorted Mr. Campos from the Sacramento County
23
     Jail to meet Pretrial Services Officer Basurto at the federal courthouse for the purposes of
24
     placement of the ankle monitor.
25
             On August 24, 2020, the parties stipulated to a continuance of the date by which the
26
     property bond may be submitted to the Court. See CR 88, 90.
27
     //
28

                                                      -1-
       Case 2:18-cr-00143-KJM Document 92 Filed 09/02/20 Page 2 of 3


1           Given the logistical hurdles and expense of executing a property bond, the parties hereby
2    stipulate that the $3,000 secured property bond in Campos’ case be substituted with a $3,000
3    secured cash bond. That $3,000 cash bond will be submitted by Francisco Carlon, with whom
4    Campos is residing, and who is the signatory on the $20,000 unsecured bond.
5           Mr. Campos’ conditions of release include residence at the home of Francisco Carlon,
6    under the third party custodianship of the wife of Mr. Carlon, and compliance with a curfew of 7
7    P.M. to 7 A.M., enforced by location monitoring. To date, Mr. Campos has been in compliance
8    with the terms of his release and made a court appearance via Zoom at the hearing on August 24,
9    2020. CR 89. With the help of his family, he has been pursuing medical treatment for his arm,
10   and has an upcoming medical appointment for that purpose.
11          Pretrial Services Officer Renee Basurto has indicated she has no objection to the
12   substitution of cash bond for property bond.
13
     Dated: August 28, 2020
14                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
15
                                                    /s/ Hannah Labaree
16                                                  HANNAH LABAREE
                                                    Assistant Federal Defender
17
                                                    /s/ Megan Hopkins
18                                                  MEGAN HOPKINS
                                                    Assistant Federal Defender
19
                                                    Attorney for Defendant
20                                                  EVERADO CUADROS CAMPOS
21
     Dated: August 28, 2020
22                                                  MCGREGOR SCOTT
                                                    United States Attorney
23
                                                    /s/ Justin Lee
24                                                  JUSTIN LEE
                                                    Assistant United States Attorney
25
                                                    Attorneys for Plaintiff
26
27
28

                                                      -2-
       Case 2:18-cr-00143-KJM Document 92 Filed 09/02/20 Page 3 of 3


1                                                ORDER
2            Good cause appearing, it is hereby ORDERED that the terms of Mr. Campos’ release are
3    modified to include a $3,000 cash bond, submitted by Francisco Carlon. The Court strikes the
4    term of release requiring signature on a $3,000 property bond, signed by Silvestre Picaz. The
5    $3,000 cash bond shall be submitted on or before September 7, 2020.
6    Dated: September 1, 2020.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
